Case 2:18-cr-00143-JDL Document 393 Filed 09/14/20 Page 1 of 2           PageID #: 1772




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


UNITED STATES OF AMERICA,                       )
                                                )
      Plaintiff,                                )
                                                )
                    v.                          ) 2:18-cr-00143-JDL
                                                )
AKEEM CRUZ,                                     )
                                                )
                                                )
      Defendant.                                )


           ORDER ON MOTION TO REVOKE DETENTION ORDER


      On August 22, 2019, Akeem Cruz entered into a plea agreement with the

Government pursuant to which he would plead guilty to one count of conspiracy to

distribute and to possess with intent to distribute cocaine base and 100 grams or more

of heroin, in violation of 21 U.S.C.A. §§ 841(a)(1), (b)(1)(B), 846 (West 2020) (ECF Nos.

69, 190). I accepted Cruz’s guilty plea the same day (ECF No. 191) and he was

detained pending sentencing, see 18 U.S.C.A. §§ 3142(f)(1)(C), 3143(a)(2) (West 2020),

but his sentencing was continued due to the COVID-19 pandemic (ECF Nos. 361,

368). On July 6, 2020, Cruz filed a motion entitled “Motion for Limited Temporary

Release,” seeking revocation of his detention pursuant to 18 U.S.C.A. § 3145(c) (West

2020) (ECF No. 374). On July 22, 2020, United States Magistrate Judge John H. Rich

III held an evidentiary hearing on Cruz’s motion (ECF No. 378). At the end of the

hearing, the Magistrate Judge denied the motion in a decision rendered orally on the

record (ECF No. 390) and, on August 11, 2020, filed a written order incorporating

that decision by reference (ECF No. 380).
                                            1
Case 2:18-cr-00143-JDL Document 393 Filed 09/14/20 Page 2 of 2       PageID #: 1773




      On August 13, 2020, Cruz filed this motion seeking review of the Magistrate

Judge’s decision pursuant to 18 U.S.C.A. § 3145(b) (West 2020) (ECF No. 382). I have

made an independent examination of the entire record and have conducted a de novo

review of the Magistrate Judge’s detention order. I concur with the findings and

conclusions set forth in the Magistrate Judge’s oral decision (ECF No. 390) and

written order (ECF No. 380), which I incorporate herein by reference, determining

that Cruz has not demonstrated “exceptional reasons” why his detention pending

sentencing is inappropriate. 18 U.S.C.A. § 3145(c).

      It is therefore ORDERED that Cruz’s motion for revocation of the Magistrate

Judge’s detention order (ECF No. 382) is hereby DENIED.



      SO ORDERED.

      Dated this 14th day of September, 2020.

                                                    /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE




                                         2
